Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action in response to the communication filed on 11/24/2021.
	
Claims 1, 3-7, 9-13 and 15 have been amended. Claims 2, 8 and 14 are cancelled. Therefore, Claims 1, 3-7, 9-13 and 15 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 112(a) and 112(b) rejections set forth in the previous office action.
Specification amendment dated 11/24/2021 is acknowledged and entered.

Response to Arguments
Applicant’s arguments have been considered.
In the remarks Applicant argues in regards to Claim 10 101 rejection, “…the disclosure of “artificial intelligence” inherently discloses a computer/processor and memory, as well as attendant structures.” (pg. 15)


In the remarks Applicant argues, “The present invention is not a mere collection or receipt of data over a network via routine or conventional method.” (pg. 18)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a computer system, a platform, a database and a module are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept. Notes that the feature of ‘machine learning model’ mentioned in the arguments (pg. 18) is not in the claims.
Further, the steps of providing a master skill ledger module comprising a database for storing data, receiving hiring requirements (e.g. data gathering), providing recommendations and receiving and processing ratings from employers(e.g. data gathering) , continually updating lists and continually processing interactions as input (e.g. data gathering) are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the platform or computer systems anything other than a generic, off-the-shelf computer component. The above limitations are reflective of collection or receipt of data over a network, data storing and retrieving data and updating data (e.g. electronic record keeping) considered well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (MPEP 2106.05(d)(II). Therefore, the claims are ineligible.
Specification
Specification amendment dated 11/24/2021 is acknowledged. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 10-15 are directed to a computer system for matching jobs, but do not claim any structural or hardware components. Claim 10 recites “computer system”, “a platform” and several modules without any mention of structure or hardware. Further, the Specification does not explicitly disclose any computer components (e.g. a processor, memory). Therefore the claims do not encompass a system. Claims 11-15 are rejected based on their dependency on Claim 10. 

Claims 1, 3-7, 9-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
analyzing the hiring requirements using natural language processing to identify the 
analyzing the applications from the applicants (20) comprising any one of the job data, resume and the social media profiles, and identifying the skills and the skills clusters from documents including any one of job data, resume and social media profiles received from the applicants using artificial intelligence processing,
identifying the skills based on the master skill ledger module using natural language processing, and producing applicant profiles tagged with the identified skills,
matching, by a matching module, the applicant profiles with the job profiles by comparing the identified skills tagged to the applicant profiles and the job profiles, and generating a matching score thereof based on weights associated to the identified skills,
providing recommendations on the applicant profiles to the employers (10) by the matching module through the platform based on the matching score,
receiving and processing a rating or selection on the applicant profiles from the employers (10) as the employers interact with the platform by selecting the applicant profiles or providing a rating on the applicant profiles, 

The limitations under its broadest reasonable interpretation covers Certain Methods of Organizing Human Activities directed to managing personal behavior, relationships or interactions between people, as well as, legal interactions including agreements (e.g. employment).  In addition the claim could be seen as Mental Processes 
Independent Claim 10 substantially recites the subject matter of Claim 1 and also includes the same abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 3 is directed to the skills clusters in the master skill ledger, Claim 4 is directed to recommending skills for the applicant, Claim 5 and 6 are directed to hiring requirements, Claim 7 is directed to matching profiles, Claim 8 is directed to types of artificial intelligence and Claim 9 is directed to rating recommendations. Dependent claims 11-13 and 15 are similarly directed to the same abstract ideas. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites a computer implemented method, a database and a platform and Claim 10 recites a computer system and a platform for the providing, analyzing, identifying, matching and receiving. These are generic computer components recited at a high level of generality as performing generic computer functions such that it amounts to no more than mere instructions to apply the exception. 
For instance, the steps of providing a platform over a network and a master skill ledger module comprising a database for storing and updating a list of skills by identifying skills from various data sources is analyzing (e.g. matching/comparison) data and data storage. The step of continually updating the list of skills is data gathering activity (e.g. extra-solution activity). The steps of analyzing hiring requirements, 
Further, the platform is considered to be software absent any other definition. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a computer). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a computer, a platform and a module are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept. The use of artificial intelligence processing is broadly used and could reasonably be complex math being performed.  
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer 
Further, the steps of providing a master skill ledger module comprising a database for storing data, receiving hiring requirements (e.g. data gathering), providing recommendations and receiving and processing ratings from employers(e.g. data gathering) , continually updating lists and continually processing interactions as input (e.g. data gathering) are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the platform or computer system is anything other than a generic, off-the-shelf computer component. The above limitations are reflective of collection or receipt of data over a network, data storing and retrieving data and updating data (e.g. electronic record keeping) considered well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, the claims are not patent eligible	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Hull (US 2014/0358606) discloses recommending employees for a new project or new role within organization where the system uses the employees relevance ratings for criteria.
Maurya (US 2017/0154307) discloses generating personalized skill and learning recommendations for a first member including skill ranking.
Burns et al. (7599930) discloses matching skills in a resume against a pre-defined collection of skill concepts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683